DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-17 and 26-28 is/are allowed.
Regarding claim 1, the prior art of record (Devadas, US-20100127822-A1 (hereinafter “Devadas ‘822”)) does not disclose “generate a plurality of internal challenges … select a plurality of valid internal challenge among the plurality of internal challenges using screen information … generate a plurality of valid internal responses respectively changing according to the plurality of valid internal challenges … a response generator configured to output a response generated using the plurality of valid internal responses” in the recited context. Rather, Devadas ‘822 (See FIGS. 1-2 and [0097-0099]) teaches particular PUF implementations authenticating RFID tags in a security circuitry with hidden outputs generation function to which an outer challenge is given for generating the hidden outputs from the PUF circuit in the hidden output generator. In particular, a tuple of inner challenges (a plurality of internal challenges) are generated from the outer challenge via the combinations of the inner challenges such as permutations. However, the PUF circuit produces the hidden outputs (internal responses) directly from the tuple of inner challenges, that is, the selection of valid internal challenges has been missed. In addition, Devadas ‘822 is silent as to a response generated using the plurality of valid internal responses, in other words, the response is produced from a corresponding inner challenge. Furthermore, the screen information in the claim is constructed based on challenges (or responses) only, which is different than the so-called CRP (challenge-response pairs) of the PUF considering both challenges and responses.    

Dependent claims 2-11, 13-17 and 27-28 are allowed in view of their respective dependence from claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494